In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00030-CV




      IN RE GREAT NORTHERN ENERGY, INC.




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Burgess
                                                  OPINION
            Great Northern Energy, Inc. (Great Northern) has filed a petition for writ of mandamus

asking this Court to direct the Honorable 71st Judicial District Court of Harrison County to vacate

a March 31, 2016, turnover order in a post-judgment collection action. Alternatively, Great

Northern asks this Court to direct the trial court to vacate the turnover order insofar as it requires

a turnover of its counterclaim in a lawsuit currently pending in federal court. Because Great

Northern has an adequate remedy by appeal with respect to the procedural and/or evidentiary

complaints it makes regarding the turnover order, we deny the requested mandamus relief as to

those complaints. We conditionally grant the petition for writ of mandamus to the extent it requests

the vacation of the turnover order requiring Great Northern to turn over its causes of action in

Baker v. Great Northern Energy, Inc., et al., Civil Action No. 3:14-CV-00240-B, currently

pending in the United States District Court for the Northern District of Texas, Dallas Division (the

Baker Lawsuit).

I.          Background

            This petition for writ of mandamus emanates from a lawsuit in which Circle Ridge

Production, Inc. (Circle Ridge) sued Great Northern and its principals, Joe Loftis and Ronald J.

Abercrombie, to quiet title to certain mineral interests and to recover damages for breach of a

promissory note and deed of trust. The trial concluded on October 22, 2015, with a verdict in favor

of Circle Ridge against Great Northern.1 The trial court entered judgment on the jury verdict for



1
    During the course of the trial, Circle Ridge nonsuited its claims against Loftis and Abercrombie.
                                                             2
Circle Ridge on December 7, 2015, in the amount of $637,114.15. On March 28, 2016, Circle

Ridge filed a motion seeking a turnover order and the issuance of a temporary injunction. After a

hearing at which Circle Ridge requested, among other things, that Great Northern be required to

turn over its counterclaim asserted in the Baker Lawsuit the trial court entered its turnover order.2

The order required Great Northern to turn over various nonexempt assets, including its

counterclaim in the Baker Lawsuit. The trial court also appointed a receiver and entered an

injunction against Loftis, Abercrombie, and Great Northern’s attorneys, prohibiting them from

disposing of, selling, mortgaging, or using as collateral “any assets.”

II.      Standard for Mandamus Relief

         In this mandamus proceeding, we must determine whether the Relator has an adequate

remedy by appeal, and whether the trial judge abused his discretion by entering the turnover order

and order appointing a receiver. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); IMC

Fertilizer, Inc. v. O’Neill, 846 S.W.2d 590, 591 (Tex. App.—Houston [14th Dist.] 1993, orig.

proceeding). Mandamus will not issue when there is a clear and adequate remedy by appeal,

because mandamus is intended to be an extraordinary remedy, available only in limited

circumstances. Walker, 827 S.W.2d at 840. “The writ will issue ‘only in situations involving



2
 The Texas turnover statute is a procedural device to assist judgment creditors in post-judgment collection. The statute
empowers courts to order a judgment debtor to turn over nonexempt property that is in the debtor’s possession or
subject to the debtor’s control, including present or future rights to property. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 31.002 (West 2015); Commerce Sav. Ass’n v. Welch, 783 S.W.2d 668, 671 (Tex. App.—San Antonio 1989, no writ).
Subsection (d) of Section 31.002 provides the judgment creditor with the option of moving for a turnover order in the
same proceeding in which judgment was rendered or in an independent proceeding. TEX. CIV. PRAC. & REM. CODE
ANN. § 31.002(d). The judgment debtor must own the property, and it must be property that a creditor cannot readily
attach or levy by ordinary legal means.

                                                           3
manifest and urgent necessity.’” Id. (quoting Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 684 (Tex. 1989) (orig. proceeding)).

        A trial court clearly abuses its discretion if it reaches a decision “so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law.” Walker, 827 S.W.2d at 839

(quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).

Stated differently, an abuse of discretion occurs if a trial court acted without reference to any

guiding rules and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42

(Tex. 1985). The resolution of factual matters is committed to the sound discretion of the trial

court, and we may not substitute our judgment for that of the trial court. Walker, 827 S.W.2d at

839. Conversely, appellate review of a trial court’s determination of what the law is, or its

application of the law to the facts, is much less deferential. Id. at 840. Because a trial court has

no discretion in the matter, a failure of the trial court to properly analyze the law or apply it to the

facts will constitute an abuse of discretion. Id.

III.    Analysis

        A.      Great Northern Failed to Show that the Underlying Judgment is Not Final

        Great Northern initially contends that the underlying judgment is not final and, therefore,

that the trial court abused its discretion in issuing the turnover order. “Without a final judgment,

a turnover order is void, and mandamus relief lies to vacate the void order.” See In re Alsenz, 152
S.W.3d 617, 620 (Tex. App.—Houston [1st Dist.] 2004, orig. proceeding) (citing Dikeman v. Snell,

490 S.W.2d 183, 186 (Tex. 1973) (orig. proceeding) (providing mandamus relief for a void nunc

pro tunc judgment entered after original judgment had become final); see also Ex parte Johnson,
                                                    4
654 S.W.2d 415, 417 (Tex. 1983) (orig. proceeding) (noting that turnover order designed to secure

“satisfaction of a final judgment”); In re Bro Bro Props., Inc., 50 S.W.3d 528, 531 (Tex. App.—

San Antonio 2000, orig. proceeding) (conditionally granting petition for writ of mandamus

because trial court’s turnover order was premature absent final judgment).

        The basis of Great Northern’s contention that the underlying judgment is merely

interlocutory stems from the fact that Circle Ridge’s Fifth Amended Petition, filed on October 13,

2015, named three additional defendants who either remained unserved, or who had not filed an

answer to the lawsuit at the time of trial. Trial commenced on October 19, 2015.3 Great Northern

claims that although the judgment purports to dispose of “all parties and claims” and states that it

“is appealable,” this cannot be the case because the recently named defendants were not required

to answer the lawsuit prior to commencement of trial.

        “A judgment is final for purposes of appeal if it disposes of all pending parties and claims

in the record, except as necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). There must be some “clear indication that the trial court intended the order

to completely dispose of the entire case.” Id. at 205.

        More specifically, a judgment is final for purposes of appeal when (1) a judgment
        expressly disposes of some, but not all defendants, (2) the only remaining
        defendants have not been served or answered, and (3) nothing in the record
        indicates that plaintiff ever expected to obtain service on the unserved defendants,
        such that the case “stands as if there had been a discontinuance” as to the unserved
        defendants.




3
From the record before us, we are unable to determine whether the Fifth Amended Petition was filed in compliance
with Rule 63 of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 63.
                                                       5
In re Sheppard, 193 S.W.3d 181, 187 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding)

(quoting Youngstown Sheet & Tube Co. v. Penn, 363 S.W.2d 230, 232 (Tex. 1962)); see also M.O.

Dental Lab v. Rape, 139 S.W.3d 671, 674–75 (Tex. 2004) (per curiam) (holding that decision in

Penn survives Lehmann); In re Miranda, 142 S.W.3d 354, 357 (Tex. App.—El Paso 2004, orig.

proceeding) (conditionally granting writ of mandamus on grounds that trial court had lost plenary

power thirty days after summary judgment disposed of all defendants except defendant that

remained unserved).

        Here, the judgment stated, “All relief requested in this case and not expressly granted is

denied. This judgment finally disposes of all parties and claims and is appealable.” Further, Circle

Ridge chose to go forward with the trial, despite the fact that it had only recently named three

additional defendants. This evidences Circle Ridge’s intent to abandon its claims against the three

recently-named defendants. Yet, the rule in Penn rather clearly requires a discontinuance as to an

unserved party, rather than a party who has been served but has not yet filed an answer. See Penn,
363 S.W.2d at 232. We are unable to determine, from the record before us, whether any of the

three recently added defendants had been served with process at the time trial commenced, thereby

rendering the judgment non-final. Because Great Northern has failed to establish that the trial

court’s judgment was not a final judgment, we decline to grant the requested mandamus relief on

that basis.

        B.     The Trial Court’s Authorization to Enter the Turnover Order

        Great Northern next contends that it is entitled to mandamus relief because there is no

evidence that the requisites of Section 31.002 were satisfied. See TEX. CIV. PRAC. & REM. CODE
                                                 6
ANN. § 31.002.4 Specifically, Great Northern complains that there is no evidence and there are no

findings that (1) the judgment remains unsatisfied, (2) it owns nonexempt assets, and (3) its



4
    Section 31.002 provides:

                     (a)     A judgment creditor is entitled to aid from a court of appropriate jurisdiction
           through injunction or other means in order to reach property to obtain satisfaction on the judgment
           if the judgment debtor owns property, including present or future rights to property, that:

                               (1)      cannot readily be attached or levied on by ordinary legal process; and

                               (2)      is not exempt from attachment, execution, or seizure for the satisfaction
                    of liabilities.

                    (b)        The court may:

                             (1)       order the judgment debtor to turn over nonexempt property that is in the
                    debtor’s possession or is subject to the debtor’s control, together with all documents or
                    records related to the property, to a designated sheriff or constable for execution;

                               (2)      otherwise apply the property to the satisfaction of the judgment; or

                              (3)       appoint a receiver with the authority to take possession of the nonexempt
                    property, sell it, and pay the proceeds to the judgment creditor to the extent required to
                    satisfy the judgment.

                   (c)      The court may enforce the order by contempt proceedings or by other appropriate
           means in the event of refusal or disobedience.

                   (d)      The judgment creditor may move for the court’s assistance under this section in
           the same proceeding in which the judgment is rendered or in an independent proceeding.

                    (e)        The judgment creditor is entitled to recover reasonable costs, including attorney’s
           fees.

                    (f)      A court may not enter or enforce an order under this section that requires the
           turnover of the proceeds of, or the disbursement of, property exempt under any statute, including
           Section 42.0021, Property Code. This subsection does not apply to the enforcement of a child
           support obligation or a judgment for past due child support.

                     (g)      With respect to turnover of property held by a financial institution in the name of
           or on behalf of the judgment debtor as customer of the financial institution, the rights of a receiver
           appointed under Subsection (b)(3) do not attach until the financial institution receives service of a
           certified copy of the order of receivership in the manner specified by Section 59.008, Finance Code.

                                                              7
nonexempt assets cannot be readily levied on by ordinary means. Conversely, Circle Ridge claims

that (1) Great Northern’s counsel made various statements regarding the identification of Great

Northern’s nonexempt assets, (2) such statements are judicial admissions and are sufficient to

satisfy the statute, and (3) Great Northern has refused to respond to discovery regarding its

nonexempt assets. This is fodder for direct appeal.

        As a general rule, turnover orders are final, appealable orders, Burns v. Miller, Hiersche,

Martens & Hayward, P.C., 909 S.W.2d 505, 506 (Tex. 1995) (per curiam), and, therefore, must

be attacked on direct appeal. Davis v. West, 317 S.W.3d 301, 309 (Tex. App.—Houston [1st Dist.]

2009, no pet.). Issues relating to the evidentiary underpinnings of a turnover order are precisely

the types of issues that are subject to direct appeal. See id. at 310. “[T]he fact the turnover order

is contrary to a statute or contains errors only makes the judgment ‘voidable’ and does not give a

party the right to circumvent ordinary appellate or other direct procedures to correct it.” In re

Wiese, 1 S.W.3d 246, 250–51 (Tex. App.—Corpus Christi 1999, orig. proceeding) (turnover order

failed to include evidentiary findings relating to amount of property to be seized and whether

debtor owned sufficient property to satisfy judgment and failed to make provisions for debtor’s

reasonable and necessary business expenses); see In re Bradberry, No. 12-12-00162-CV, 2012
WL 3201928, at *1 (Tex. App.—Tyler Aug. 8, 2012, orig. proceeding) (mem. op.); In re Dittmer,




                (h)     A court may enter or enforce an order under this section that requires the turnover
        of nonexempt property without identifying in the order the specific property subject to turnover.

TEX. CIV. PRAC. & REM. CODE ANN. § 31.002.


                                                        8
No. 14-12-01070-CV, 2012 WL 5954167, at *1 (Tex. App.—Houston [14th Dist.] Nov. 29, 2012,

orig. proceeding) (per curiam) (mem. op.). While mandamus relief is appropriate in certain

circumstances, Great Northern’s complaints relating to the evidentiary underpinnings of the order

do not call for mandamus relief. See, e.g., In re Hamel, No. 04-05-00359-CV, 2005 WL 2216584,

at *2 (Tex. App.—San Antonio Sept. 14, 2005, orig. proceeding) (mandamus appropriate when

turnover order based on judgment previously declared void by appellate court); In re Alsenz, 152
S.W.3d 617, 621 (Tex. App.—Houston [1st Dist.] 2004, orig. proceeding) (mandamus appropriate

when trial court ordered supersedeas bond turned over to nonparties and relator’s compliance with

order would have extinguished appellate rights); Plaza Court, Ltd. v. West, 879 S.W.2d 271, 275

(Tex. App.—Houston [14th Dist.] 1994, orig. proceeding) (mandamus appropriate remedy when

turnover order directed nonparty corporation to turn over assets to receiver in satisfaction of

judgment against corporation’s shareholder). Because Great Northern has an adequate appellate

remedy with respect to its evidentiary and/or procedural complaints, we decline to grant mandamus

relief on this basis.

        C.      Turnover of Great Northern’s Counterclaim in the Baker Lawsuit

        Great Northern next contends that, even if it is not entitled to mandamus relief with respect

to the entirety of the turnover order, it is, at the very least, entitled to such relief as it pertains to

the ordered turnover of its counterclaim in the Baker Lawsuit. The turnover of its counterclaim in

ongoing litigation, Great Northern contends, will impair its trial strategy and deprive Great

Northern of its right to due process of law in that proceeding. The turnover of the counterclaim, it



                                                    9
maintains, effectively extinguishes not only the counterclaim, but also the defensive benefits of its

assertion.

       Specifically permitted as subjects of a turnover order are “causes of action against third

parties to a judgment creditor who [has] the same interest in pursuing them to maximum value as

the judgment debtor.” Associated Ready Mix, Inc. v. Douglas, 843 S.W.2d 758, 762 (Tex. App.—

Waco 1992, orig. proceeding); see D & M Marine, Inc. v. Turner, 409 S.W.3d 853, 857 (Tex.

App.—Fort Worth 2013, pet. denied) (quoting Douglas, 843 S.W.2d at 762); In re Farmers Ins.

Exch., No. 13-14-00330-CV, 2014 WL 6804986, at *3 (Tex. App.—Corpus Christi, Dec. 4, 2014,

orig. proceeding) (mem. op.). “A counterclaim is a cause of action existing in favor of a defendant

against a plaintiff.” McBryde v. Curry, 914 S.W.2d 616, 620 (Tex. App.—Texarkana 1995, writ

denied). Consequently, the counterclaim was a proper subject of the turnover order. The issue

here is whether the ordered turnover of Great Northern’s counterclaim presents a unique situation

in which an appellate remedy may be inadequate due to exceptional circumstances. See In re

Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig. proceeding) (“[O]n rare occasions an

appellate remedy, generally adequate, may become inadequate because the circumstances are

exceptional.”).

       Illustrative of the types of turnover orders which could render an appellate remedy

inadequate are those that (1) violate public policy, (2) violate the open-courts doctrine, and

(3) extinguish a cause of action. See Criswell v. Ginsberg & Foreman, 843 S.W.2d 304, 306–07

(Tex. App.—Dallas 1992, no writ) (turnover order would violate public policy and the open-courts

doctrine); Douglas, 843 S.W.2d at 762 (trial court abused its discretion in the issuance of turnover
                                                 10
order having the effect of extinguishing debtor’s cause of action against creditor). These cases

emphasize the fact that turnover orders are intended to provide a reasonable means to assist

judgment creditors in their collections efforts. However, to allow such creditors to “use the

turnover statute to purchase potential causes of action against them in order to extinguish those

claims would be unreasonable.” Charles v. Tamez, 878 S.W.2d 201, 205 (Tex. App.—Corpus

Christi 1994, writ denied). Criswell held that such a turnover order would violate the open courts

provision because any justiciable controversy would be extinguished. Such a restriction is

“unreasonable or arbitrary when balanced against the purpose of the statute.” Criswell, 843
S.W.2d at 307. Further, the turnover of a claim that the judgment creditor will not litigate

“preclude[s] a determination of the merit and value of a party’s claim.” Douglas, 843 S.W.2d at

762 (concluding that such application does not accomplish purpose of Section 31.002); see

Criswell, 843 S.W.2d at 307 (application of Section 31.002 in this manner is unconstitutional).

       Here, Great Northern bears the burden to show that it has a cognizable common law cause

of action that the application of Section 31.002 is restricting. See Criswell, 843 S.W.2d at 306.

Circle Ridge contends that it is a creditor seeking turnover of a suit not against itself, but against a

third party.   Great Northern nevertheless contends that the trial court’s order effectively

extinguishes its counterclaim against Baker, precludes a determination of the merit and value of

the claim, and impairs its defensive strategy in the Baker litigation. As its evidence, Great

Northern points to statements made by counsel for Circle Ridge at the turnover hearing. The

following exchange provides context:



                                                  11
         [Counsel for Great Northern]: [The counter claim is] a part of existing
litigation. And it is part of the defense of Great Northern to the extent that it is a
counterclaim.

       ....

        If this Court orders any turnover or any impairment of their ability to defend
themselves, Your Honor, that’s going to be a violation of Great Northern’s
constitutional rights to defend itself.

       ....

         Now, I don’t have any objection to the Court ordering us to make them
aware of what’s going on in those lawsuits. We don’t mind giving them notice and
letting them know what’s happened, but the . . . Baker suit is very much in
litigation. . . .

       THE COURT: Well, Mr. Runyan, if you’re made aware of any settlement
they have, can you not just attach at that point?

       ....

       THE COURT: I’ll just ask you about his argument that . . . if there’s a
turnover order issued on that, that affects his defense claim that he has, certainly.
It would seem to be that would be the case. . . .

       ....

        [Counsel for Circle Ridge]: . . . . [T]he fact that they may lose every defense
that they have and another judgment be taken against them, I mean, all they’re
going to use this for, Your Honor, from a summit standpoint is to offset the liability.

       ....

       So what we want to have the Court do is to have an order turned over to a
receiver so that the receiver can go to the Plaintiff, the Counter-Defendant in that
lawsuit, and negotiate with them.

      What’s this worth to y’all? . . . I’ve got a counterclaim, and I can sell it to
you. What can I sell it to you for?


                                          12
                 And it’s going to be worth something to those Plaintiffs/Counter-
         Defendants in that federal court action in Dallas. . . . [w]hether it hinders them in
         their defense, that’s their problem. . . .

                  ....

                  And it’s going to . . . be bad for them. I readily admit that.

         Both the trial court and counsel for Circle Ridge recognized that a turnover of the

counterclaim would indeed impair Great Northern’s defense of the claims against it in the Baker

lawsuit. Further, it is apparent that Circle Ridge intends to sell the counterclaim, thereby

extinguishing that claim, effectively precluding a determination of the merit and value of the claim.

And, although this case is different from Douglas to the extent that the claim was not against the

creditor, based on Circle Ridge’s counsel’s comments noted above, it appears that Circle Ridge

has absolutely no interest in pursuing the claim to the maximum value as does Great Northern.5

More importantly, though, the turnover of Great Northern’s counterclaim will negatively impact

its defensive strategy and impair its ability to fully and fairly defend itself in the Baker Lawsuit.

For these reasons, we are compelled to conclude that the turnover order amounts to an

unreasonable restriction on Great Northern’s cause of action and, thus, that it cannot stand.

         We therefore conditionally grant Great Northern’s petition for writ of mandamus only with

respect to the turnover of its counterclaim in the Baker Lawsuit. The trial court is directed to



5
 According to Circle Ridge’s counsel, Circle Ridge does not seek to pursue maximization of the counterclaim’s value
as a cause of action, but instead seeks to extinguish that counterclaim on behalf of the counter-defendant for a fee.
The price the counter-defendant may be willing to pay to extinguish the counterclaim is not the same as the maximum
value of the counterclaim itself. Accordingly, even though Circle Ridge is not the judgment creditor in the Baker
Lawsuit, the effect of the trial counsel’s turnover order is the same: namely, if Circle Ridge’s negotiations with the
Baker plaintiffs are successful, the claim will be extinguished.
                                                         13
vacate the turnover order insofar as it requires a turnover of Great Northern’s counterclaim in

Baker v. Great Northern Energy, Inc., et al., Civil Action No. 3:14-CV-00240-B, currently

pending in the United States District Court for the Northern District of Texas, Dallas Division.

We are confident the trial court will promptly comply, and our writ will issue only if it does not.

We deny all other relief.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:        May 27, 2016
Date Decided:          May 31, 2016




                                                14